Citation Nr: 0822192	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a herniated cervical disc, status post 
cervical diskectomy with fusion, as a result of a VA 
examination in January 2000.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  

On his July 2006 VA Form 9 (substantive appeal), the veteran 
only appealed the § 1151 claim.  In October 2007, his 
representative filed a document in connection with another 
claim for a total disability rating based on individual 
unemployability (TDIU) benefits without any waiver of initial 
RO consideration.  Any claim for TDIU benefits is not 
currently on appeal and is referred back to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A herniated cervical disc, status post cervical 
diskectomy with fusion, did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault during VA examination in January 
2000 ; nor was the herniated cervical disc due to an event 
not reasonably foreseeable in that procedure.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
herniated cervical disc, status post cervical diskectomy with 
fusion, as a result of a VA examination have not been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), have been fulfilled by 
information provided to the veteran in letters from the RO 
dated in July 2003 and February 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the May 2006 Statement 
of the Case and prior to the transfer and certification of 
the veteran's case to the Board.  The Board also finds that 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran has had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Laws and Regulations 

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The regulations provide that benefits under 38 U.S.C. 
§ 1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court also has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).


Factual Background and Analysis

The veteran seeks benefits based on 38 U.S.C.A. § 1151 based 
on events surrounding his January 2000 VA examination for his 
service-connected lumbar spine disability at a VA facility in 
Syracuse, New York.  In his claim received in June 2001, the 
veteran stated that Dr. D. H. at the Syracuse VA Medical 
Center (VAMC) turned his head right and left several times, 
then compressed his neck by pushing on the top of his head 
which caused severe excruciating pain from the neck down to 
his back.  When the veteran protested, he was told this 
procedure should not hurt that much.  As a result, the 
veteran claimed neck pain that continued off and on, that he 
began getting tingling in his right arm to the point he ended 
up wearing an arm brace, and that he was treated for carpal 
tunnel syndrome.  The veteran also states that the pain 
reached the point where he was unable to walk and that he 
lost feeling in both arms and some sensation in his legs.  He 
then had a private physician perform surgery to correct the 
vertebrae that pushed on his spinal cord. 

A VA magnetic resonance imaging (MRI) scan in December 2000 
showed moderate disc herniation at C5-6 posterolaterally on 
the right side with impingement on the cord; asymmetric 
spondylosis toward the left side at C3-4 and C4-5, also 
associated with bony neural foraminal stenosis on the left 
side at these two levels; and diffuse bulging and spondylosis 
at C6-7 producing mild spinal stenosis at this level.

A March 2001 VA clinic progress note revealed that the 
December 2000 MRI showed some stenosis of the cervical spine 
and that the veteran was going to follow-up with neurology.

Three private x-rays of the cervical spine in the spring of 
2001 showed: discogenic degeneration, most notably at C6-7; 
normal alignment at C5-6; and stable C5-6 fusion.

Private medical records dated in April 2001 from the office 
of Dr. S.A.B. reveal that the veteran had surgery for 
anterior cervical diskectomy and fusion and plating at C5-6 
after continuing to complain of pain in the posterior 
cervical region with numbness coming down both hands, more so 
on the right than the left.  Dr. S.A.B. diagnosed cervical 
myelopathy, along with right side C6 radiculopathy secondary 
to a herniated cervical disc at C5-6.  At the end of the 
month, the veteran reported no pain when seen by an associate 
of the surgeon.  He did have persistent weakness and numbness 
on the left side of the body, but his right sided weakness 
and numbness had completely resolved.  

A May 2001 private medical record notes that the veteran 
appeared to be healing quite well from his anterior cervical 
diskectomy and the fusion and plating at C5-6.  His neck pain 
was mild, but he still had some numbness in both hands.  An 
x-ray showed excellent ongoing fusion.  

A June 2001 VA clinic progress note revealed that the veteran 
had a cervical spine plate and screws in place, which had 
been performed by a local neurosurgeon.  A scar on the right 
neck was noted as well as a history of neck pain and 
stenosis.

A July 2001 signed statement by the veteran's private 
surgeon, Dr. S.A.B., recited that the veteran apparently had 
an exam at a VA hospital prior to his herniated cervical disc 
and that, according to the veteran, he was completely symptom 
free and after the examination, after his head was twisted 
and bent, he started having excruciating pain going down both 
arms.  Dr. S.A.B. stated that it was possible that they may 
have been partly the cause of the herniated cervical disc.  
The doctor also noted that the veteran appeared to be healing 
quite well from his cervical surgery, but still had a mild 
effect of the myelopathy with some stiffness in both legs and 
hyperreflexia on examination.  There was no pain in the neck 
and the pain in the arm had improved.  The rest of a 
neurologic examination was stable.

A March 2003 VA clinic medical record noted the veteran's 
history of cervical disc disease and cord impingement status 
post surgery in the mid-1990s.  The veteran had no functional 
loss now and no increase in tone.  There were no upper motor 
neuron findings apart from hyperreflexia.

The report of a September 2004 VA examination and medical 
opinion revealed that the veteran complained of neck pain, 
which flared up on a weekly basis, in addition to other 
disorders examined.  On examination, there was no deformity 
of the cervical curve.  A 3 1/2 cm. anterior scar on the lower 
right cervical area was well healed and faded.  There was 
slight atrophy of the right deltoid musculature.  There was 
no pain on palpation of the cervical paravertebral 
musculature.  There was pain in the cervicodorsal area on 
attempt at shoulder depression maneuver.  The examiner 
diagnosed status post anterior cervical fusion with residual 
motor weakness to the right shoulder girdle area.  The 
examiner also opined that the December 2000 MRI of the 
cervical spine showed advanced degenerative changes of the 
mid and lower cervical segments and that such changes occur 
over a long period of time and, thus, were present prior to 
the veteran's January 2000 examination.  The examiner said 
that it was at least as likely as not that the veteran's 
cervical spine herniated disc did not occur as a result of 
the direct compression of the cervical spine by Dr. D.H. in 
the VA examination as direct pressure on the cervical spine 
was a routine maneuver in examination, particularly of the 
cervical spine, because it was unlikely to precipitate any 
disc protusion.  

A February 2005 VA pain management follow-up record noted the 
veteran's cervical spondylosis.

A December 2005 VA clinic progress note indicated that the 
veteran had chronic neck pain.

Based upon the evidence of record, the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
herniated cervical disc based on a VA examination in January 
2000 is not warranted.  The Board further finds that the VA 
medical opinion dated in September 2004 is persuasive that 
the veteran's cervical spine herniated disc was at least as 
likely as not not due to the January 2000 VA examination.  
The Board finds it significant and highly persuasive that the 
VA September 2004 opinion considered all of the record, thus 
clearly including the opinion of Dr. S.A.B.  Moreover, Dr. 
S.A.B.'s opinion reflects that his conclusions were based on 
the history provided by the veteran.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Further, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Here, Dr. S.A.B.'s July 2001 signed statement 
mentioned only the possibility that the January 2000 VA 
examination may have been partly the cause of the herniated 
cervical disc.

The VA September 2004 opinion is based on the examiner's 
review of the records (as opposed to a history provided by 
the veteran), and his observation that the December 2000 MRI 
scan showed advanced degenerative changes of the cervical 
spine that occur over a long period of time and thus pre-
dated the January 2000 VA examination.  The examiner also 
noted that direct pressure of the cervical spine was a 
routine examination maneuver.  The Board finds the opinion to 
be consistent with the record and thus of more probative 
weight than the opinion of Dr. S.A.B. because it was based on 
review of the entire record.

Although the veteran believes he had a cervical diskectomy 
due to VA error, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation.  Grottveit, 5 Vet. App. 91.  In sum, the 
preponderance of the evidence fails to demonstrate that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that VA furnished 
hospital care, medical or surgical treatment, or examination 
without the veteran's informed consent.  Therefore, the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.









ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a herniated cervical disc, status post 
cervical diskectomy with fusion, as a result of a VA 
examination in January 2000, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


